Case 2:21-cv-00119 ECF No. 1-2, PageID.7 Filed 06/03/21 Page 1 of 8




                                                                      !




                                                                      l




                        EXHIBIT A
         Case 2:21-cv-00119 ECF No. 1-2, PageID.8 Filed 06/03/21 Page 2 of 8

                                                                           Original - Court                                      2nd copy - Plaintiff
  Approved, SCAO                                                           1st copy- Defendant                                   3rd copy - Return

          STATE OF MICHIGAN                                                                                                          CASE NO
                         JUDICIAL DISTRICT
41st                       JUDICIAL CIRCUIT
                                                                               SUMMONS                               21-16876-NT

                          COUNTY PROBATE
                                                                                                                     Hon. Christopher S. Ninomiya
Court address                                                                                                                                   Court telephone no
839 10th Avenue Menominee, MI 49858                                                                                                            (906) 863-9968

Plaintiff's name(s), address(es), and telephone no(s).                                        Defendant’s name(s), address(es), and telephone no(s).

Joseph Lerret                                                                                 Rodolfo Estrada Castillo
Ardis Lerret                                                                                  1015 Reagan Drive, Laredo, TX 78046
 1408 West Drive                                                                      V
                                                                                                                                                                          ::


Menominee, MI 49858                                                                           and

                                                                          4-
Plaintiff’s attorney, bar no., address, and telephone ho.                                     Salba Lbgisti.es LLC
                                                                                              8915 MtPherson Road, Apartment 26, Laredo Texas 78045
Andrew J. Schwaba/Schwaba Law Firm (P-80014)
962 First Street, PO Box 512                                 :
Menominee, MI 49858                                          ,          APR     1 6 ?o:r
Telephone: 906.424.4661                                I
              „                                        i,               /TPTPTRRRrcO, rzL__J                    -             A
Instructions:•:Check the items below that apply to you
                                                   , r_ . and
                                                          r_!._ provide any required information. Submit this form to                    a   with your
                                                                                                                                                  t .... complaint
                                                                                                                                                         ..        and,
if necessary, a case inventory addendum (form MC 21 ). The summons section will be completed by the§£(M                     Expitw:                       .

Domestic Relations Case
   There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
   family members of the person(s) who are the subject of the complaint
   There Is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
   confidential case inventory (form MC 21) listing those cases,
   It is unknown If there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint.

Civil Case
O This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
O MDHHS and a contracted health plan may have a right to recover expenses in this case, i certify that notice and a copy of
   the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.1 06(4).
H There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
   complaint.
   A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

   been previously filed in             this court,                                                                                                  Court, where

   it was given case number                                                    and assigned to Judge

   The action          remains          is no longer        pending.

Summons section completed by court clerk.                                      | SUMMONS |

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
   served outside this state).                                                                                      ...
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
    to help you fuliy participate in court proceedings, please contact the court injmediately to m^ke arrangements^
issue date   ~7    ~7           ' Expiration
                                          ' date-* /    '     ' Court clerk                                                                                           '
                                             Q7//&/ T&zJ
                                                   .             ....                                                                .




‘This summons is'invalld unless served on or b6fore4ts expiration date. This documer^rtnusl be sealed b^-tn^seaLdfthe'ddurtr
                                                                                                      by-tffe-seai
MC01    (9/19)    SUMMONS                                                                        MCR 1.109(D), MCR 2.102(B), MCR 2.103, MGR 2.104, MGR 2.105
              Case 2:21-cv-00119 ECF No. 1-2, PageID.9 Filed 06/03/21 Page 3 of 8

                                                                                                                            SUMMONS

                                                                 | PROOF OF SERVICE |                            Case No. 21-16876-NI
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons, You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.


                                              [CERTIFICATE / AFFIDAVlToF SERVICE / NONSERVICE |
                        OFFICER CERTIFICATE                                   OR                        AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed                         Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2. 1 04(A)(2)),                               adult, and I am not a party or an officer of a corporate
and that: (notarization not required)                                                     party (MCR 2. 1 03[A]), and that: (notarization required)
                                                                                                                                                          r
    I served personally a copy of the summons and complaint,
    I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
                                                                                                                                                          !
together with                                                          _____
                 List all documents served with the summons and complaint

                                                                                                                                  on the defendant(s):
Defendant’s name        .                           •>< {Complete address(es) of service                                          Day, date, time



                                         /




    I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
    and have been unable to complete service.
Defendant's name                                       Complete address(es) of service                                            Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
                                                                                                                                                          ;
best of my information, knowledge, and belief.

Service fee             Miles traveled       Fee
                                                                                  Signature
$                                        l$
Incorrect address fee   Miles traveled       Fee           TOTAL FEE              Name (type or print)

$                                                          $
                                                                                  Title

Subscribed and sworn to before me on                                                                                                 County, Michigan.
                                                   Date

My commission expires:                                               Signature:
                                Date                                                 Deputy court clerk/Notary public

Notary public, State of Michigan, County of..

                                                          | ACKNOWLEDGMENT OF SERVICE ]
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                                   Attachments

                                                               on.
                                                                   Day, date, time

                                                                        on behalf of
Signature
    Case 2:21-cv-00119 ECF No. 1-2, PageID.10 Filed 06/03/21 Page 4 of 8




                                             STATE OF MICHIGAN
                                 MENOMINEE COUNTY CIRCUIT COURT



JOSEPH LERRET,


AND


ARDIS LERRET


                 Plaintiffs,                                     CASE NO.: 21-16876-NI

v

                                                                 HON. CHRISTOPHER S.N'INOMIYA

RODOLEO ESTRADA CASTILLO


AND


SALBA LOGISTICS LLC
                                                                                                      ~1     !
                                                                                     APR   1 c   W]
                 Defendants.


                                                       I


Andrew J. Schwaba (P80014)
SCHWABA LAW FIRM LLC
Attorneys for Plaintiff
962 First Street
Menominee, MI 49858
Telephone: 906-424-4661



          There is no other pending or resolved civil action arising out of the transaction or occurrence alleged
in the complaint.


                                     COMPLAINT AND JURY DEMAND

          Plaintiff alleges and states as follows:

                                              Common Allegations


     1.   Plaintiff, Joseph Leiret is resident of Menominee County, Michigan.

    2.    Plaintiff, Ardis Lerret is resident of Menominee County, Michigan.
Case 2:21-cv-00119 ECF No. 1-2, PageID.11 Filed 06/03/21 Page 5 of 8




3.   Defendant, Rodolfo Estrada Castillo is a resident of Laredo, Texas.


4.   Defendant Salba Logistics, LLC is a limited liability corporation organized and registered in the
                                                                                                            I



     State of Texas with a principal place of business at 8915 McPherson Road, Apartment 26, Laredo


     Texas 78045.

                                                                                                            -
5.   This accident occurred and jurisdiction exists in this court because of an automobile collision that


     occurred on March 11, 2021 at approximately 3:00 PM at the intersection of Range Line Road and

     Birch Creek Road in the Township of Menominee, Menominee County Michigan.


6. The amount in controversy exceeds twenty-five thousand dollars ($25,000.00).

                                        Count I - Negligence


     Plaintiffs incorporate the common allegations by reference.

7. Defendant Rodolfo Estrada Castillo operated the vehicle owned by Defendant Salba Logistics LLC.

     Defendant Salba Logistics LLC expressed or implied consent at the time of the collision.


8.   When the collision occurred, Plaintiff, Joseph Lerret was operating a vehicle southbound on Range

     Line Road approaching the intersection with Birch Creek Road in Menominee Township, Michigan.

9.   At that time and place, Defendant Rodolfo Estrada Castillo, operating his vehicle in the course and

     scope of his employment with Salba Logistics LLC was operating his semi-truck vehicle westbound


     on Birch Creek Road approaching the intersection with Range line Road when he failed to stop at a


     stop sign governing the intersection with Range Line Road, and/or failed to yield the right of way


     to vehicular traffic on Range Line Road and struck the Plaintiff.


10. Defendants, Rodolfo Estrada Castillo and Salba Logistics LLC owed Plaintiff the following

     duties of care:


            (a) to operate the motor vehicle on the roadway in a manner and at a rate of speed that would


                permit it to be stopped within a safe distance, MCLA 257.627(1), MSA 9.2327[1];

            (b) not to drive the vehicle carelessly and heedlessly with willful and wanton disregard for


                the safety and rights of others, MCLA 257.828(a), MSA 9.2326[a];
Case 2:21-cv-00119 ECF No. 1-2, PageID.12 Filed 06/03/21 Page 6 of 8




         (c) to keep the vehicle constantly under control;


         (d) to drive the vehicle on the roadway with due diligence and circumspection and to not

             endanger or be likely to endanger other persons or property, MCLA 257.626b, MSA

             9.2326(2);


         (e) to slow down to a speed that would allow Defendant, Rodolfo Estrada Castillo to stop for
                                                                                                            I
             a stop sign that governed his travel along Birch Creek Road;


          (f) to stop for a stop sign on westbound Birch Creek Road at the intersection with Range

             Line Road, MCLE 257.61 1, 257.612 and 257.649;


          (g) to yield to traffic on Range Line Road which was not governed by a stop sign;

          (h) to properly maintain, inspect and repair the semi-truck he was operating at the time of the


             aforementioned collision.


11. Asa direct and proximate result of Defendant, Rodolfo Estrada Castillo’s breach of these duties,

   the collision occurred, and the injuries set forth below resulted.


12. Asa direct and proximate result of the Defendant, Rodolfo Estrada Castillo’s negligence, Plaintiff,


   Joseph Lerret, suffered serious permanent bodily injuries which constitute a serious impairment of

   body function and/or permanent or serious disfigurement, and an aggravation of any preexisting


   conditions, and include, but not exclusively, the following:

          (a) serious injuries to his legs, aims, shoulders, a brain injury and other parts of Plaintiff,


              Joseph Lerret’s body;


          (b) pain, suffering, and mental anguish;

          (c) other damages, injuries, and consequences that are found to be related to the automobile


              accident that developed during the course of discovery, to the extent that such damages

              are recoverable under the Michigan No-Fault Insurance Act.
Case 2:21-cv-00119 ECF No. 1-2, PageID.13 Filed 06/03/21 Page 7 of 8




                                   Count II - Negligent Entrustment


   Plaintiffincorporates by reference Paragraphs 1 through 12.


13. Defendant, Salba Logistics LLC is, and was at all relevant times, the lawful owner of the vehicle

   driven by Defendant Rodolfo Estrada Castillo and at all times material operated his vehicle with the

   foil permission and consent of Defendant, Salba Logistics LLC, to operate the vehicle.

14. At all times material, Defendant, Salba Logistics LLC, knew or in the exercise of ordinary care,

   should have known, that Defendant Rodolfo Estrada Castillo, was likely to operate the vehicle in a

   manner that was careless, reckless, or incompetent manner that would create an unreasonable risk

   of harm to others.


15. Despite having knowledge that the operation of the vehicle by Defendant, Rodolfo Estrada Castillo

    was likely to create an unreasonable risk of harm to others, Defendant, Salba Logistics LLC

    negligently entrusted his vehicle to Defendant, Rodolfo Estrada Castillo, who operated the vehicle


    so as to cause a collision with the Plaintiff, as set forth in Count I above.


16. As a direct and proximate result of the negligent entrustment of Defendant Salba Logistics LLC,

    the Plaintiff, Joseph Lerret, has suffered serious permanent bodily injuries which constitute a serious

    impairment of body function and/or permanent or serious disfigurement, and an aggravation of any


    preexisting conditions, and include, but not exclusively, the following:

           (a) serious injuries to his legs, aims, shoulders, and other parts of Plaintiff’s body;


           (b) pain, suffering, and mental anguish;


           (c) other damages, injuries, and consequences that are found to be related to the automobile


               accident that developed during the course of discovery, to the extent that such damages


               are recoverable under the Michigan No-Fault Insurance Act.


                    Count HI - Loss of Consortium, Society and Companionship


    Plaintiffincorporates by reference Paragraphs 1 through 16.


 17. Plaintiff Ardis Lerret (“Mrs. Lerrett”) is, and was at all pertinent times hereto, the lawfol spouse of
Case 2:21-cv-00119 ECF No. 1-2, PageID.14 Filed 06/03/21 Page 8 of 8




   Plaintiff, Joseph Lerret.


18. As a direct and proximate result of the injuries to Plaintiff Joseph Lerret, Plaintiff Ardis Lerret has


   been required to do additional household chores and tasks, has incurred additional expenses, and


   has sustained damages to the usual and normal husband-wife relationship, otherwise known as loss
                                                                                                              r
   of consortium.


           WHEREFORE, Plaintiffs request that this Court award damages against the Defendant, in


  whatever amount they are found to be entitled in excess of $25,000, plus interest, costs, and attorney


  fees. Plaintiffs further request an award for punitive and/or exemplary damages and to grant such

  other and further relief as is consistent with law which this Honorable Court deems just and proper.


                                         .JURY DEMAND


                                  Plaintiffs demand a trial by jury.




  Dated this 15th day of April, 2021 .                    SCHWABA LAW FIRM, LLC




                                                  By:




  Address of Attorneys for Plaintiff:
  Schwaba Law Firm, LLC
  962 First Street, PO Box 5 12
  Menominee, MI 49858
  Telephone: 906-424-4661
